In a negligence action by the infant plaintiff to recover damages for personal injury sustained after he had emerged from between two stopped automobiles and came into the path of an oncoming motor vehicle owned by the defendant Hilda Garz and operated by the defendant Albert Garz; and by the infant’s father to recover damages for medical expenses and loss of services, the defendants appeal from a judgment of the Supreme Court, Queens County, entered April 3, 1963 after trial, upon a jury’s verdict in favor of the infant plaintiff for $5,000 and in favor of his father for $1,000. Judgment reversed on the law, and a new trial granted, with costs to abide the event. No questions of fact were considered. The trial court was required to take judicial notice of the New York City Traffic Regulations (Administrative Code of City of New York, § 982-8.0; New York City Charter, §§ 883, 1105 [formerly §§ 1063, 885, respectively]). Hence, it is our opinion that, under the circumstances disclosed by this record, prejudicial error occurred when the trial court: (a) denied the jury’s request, made in the course of their deliberation, that a pertinent section of the Traffic Regulations be read to them; and (b) refused to repeat its charge, which had been made at defendants’ request, as to the substance of the traffic regulation concerning the required stopping distance of a motor vehicle with four-wheel brakes going 20 miles an hour on a straight and level road. Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.